Opinion by
Judge Lindsay:
We are satisfied from the facts presented by the record before us, that the fifty-one acres of land, owned by Mrs. Courtney, received no direct benefits from the municipal government of the city of Louisville in the year 1870. The population in the vicinity of this land had not then become sufficiently dense to require *309the presence of the city police; and the peculiar improvements constituting in part the consideration for city taxation, had not then reached its immediate vicinity. The proximity of the land to such a center of trade and population, doubtless, enhanced its value, but this enhancement was caused in no appreciable degree by the city government. It seems to us that this is one of the cases that at “first blush,” strikes the mind as an attempt to take private property for public use without compensation.

Burnett, for appellant.


Bodiley & Simrall, for appellee.

The judgment of the vice-chancellor requiring the collection of the assesment for 1870, must therefore be affirmed.